DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites “wherein upon determining the brake lever is being operated by the control device, the control device is configured to reduce the output of the assist motor upon determining the brake lever is being operated while the assist motor is being rotated in the first direction”.  The claim language repeats itself and the passage “wherein upon determining the brake lever is being operated by the control device” is inconsistent with the disclosure.  The brake lever is operated by the user, not the control device.
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim(s) 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dasbach et al (DE 102011084601) in view of Hayashi et al (US 6,247,548) and further in view of Moeller et al (US 2012/0012412).
As per claim 1, Dasbach et al discloses a bicycle apparatus (1; Abstract) comprising: 
an assist motor (40) configured to add an assisting force to a manual drive force inputted from a pedal (Fig. 1) of a bicycle (1); 
an ABS unit ([0002], [0023]) configured to control a braking force that is applied to a bicycle wheel (11) of the bicycle; 
an assist selection switch (41) configured to be attached to the bicycle and to switch the assist motor ([0022]); and 
a control device (8) configured to control the ABS unit, the control of the ABS unit by the control device being dependent on an operation of the assist selection switch ([0015]), the control device being configured to control the assist motor to add the assisting force to the manual drive force when the assist motor is in the ON mode ([0015]).  Dasbach et al does not disclose a crankshaft; an assist selection switch configured to be attached to a handlebar of the bicycle and to switch the assist motor between an ON mode in which the assist motor is ON and an OFF mode in which the assist motor is OFF; and the control device being configured to set the ABS unit to an ABS operating mode to begin control of the ABS unit by the control device when the assist selection switch selects the ON mode.
Hayashi et al discloses a moving apparatus comprising a crankshaft (14); an assist selection switch (180) configured to be attached to a handlebar (12) of the bicycle and to switch the assist motor between an ON mode in which the assist motor is ON and an OFF mode in which the assist motor is OFF (Col. 7, lines 61-64).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the drive controller of Dasbach et al by providing a handlebar-mounted switch for turning the assist motor on and off as taught by Hayashi et al in order to provide improved user control.  Dasbach et al and Hayashi et al do not disclose wherein the control device being configured to set the ABS unit to an ABS operating mode to begin control of the ABS unit by the control device when the assist selection switch selects the ON mode.
Moeller et al discloses a bicycle transmission system wherein the control device being configured to set the ABS unit to an ABS operating mode to begin control of the ABS unit by the control device when the assist selection switch selects the ON mode ([0117], [0122]).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brake system of Dasbach et al by linking operation to the motor assist as taught by Moeller et al in order to provide adequate braking.
	As per claim 2, Dasbach et al discloses a bicycle apparatus (1; Abstract) comprising: 
an assist motor (40) configured to add an assisting force to a manual drive force inputted from a pedal (Fig. 1) of a bicycle (1); 
an ABS unit ([0002], [0023]) configured to control a braking force that is applied to a bicycle wheel (11) of the bicycle; 
an assist selection switch (41) configured to be attached to the bicycle and to switch the assist motor ([0022]); and 
a control device (8) configured to control the ABS unit, the control of the ABS unit by the control device being dependent on an operation of the assist selection switch ([0015]), the control device being configured to control the assist motor to add the assisting force to the manual drive force when the assist motor is in the ON mode ([0015]).  Dasbach et al does not disclose a crankshaft; an assist selection switch configured to be attached to a handlebar of the bicycle and to switch the assist motor between an ON mode in which the assist motor is ON and an OFF mode in which the assist motor is OFF; and the control device being configured to set the ABS unit to an ABS operating mode to begin control of the ABS unit by the control device when the assist selection switch selects the ON mode.
Hayashi et al discloses a moving apparatus comprising a crankshaft (14); an assist selection switch (180) configured to be attached to a handlebar (12) of the bicycle and to switch the assist motor between an ON mode in which the assist motor is ON and an OFF mode in which the assist motor is OFF (Col. 7, lines 61-64).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the drive controller of Dasbach et al by providing a handlebar-mounted switch for turning the assist motor on and off as taught by Hayashi et al in order to provide improved user control.  Dasbach et al and Hayashi et al do not disclose the control device being configured to set the ABS unit to in an ABS non-operating mode so that the control device does not control the ABS unit when the assist selection switch selects the OFF mode.
Moeller et al discloses a bicycle transmission system wherein the control device being configured to set the ABS unit to in an ABS non-operating mode so that the control device does not control the ABS unit when the assist selection switch selects the OFF mode ([0117], [0122]).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brake system of Dasbach et al by linking operation to the motor assist as taught by Moeller et al in order to provide adequate braking.
As per claim 3, Dasbach et al, Hayashi et al and Moeller et al disclose the bicycle apparatus as recited in claim 1.  Moeller et al further discloses wherein the control device is configured to control the assist motor to add the assisting force to the manual drive force when the assist motor is in the ON mode (340, Fig. 6), the control device is configured to set the ABS unit to in an ABS non-operating mode when the assist selection switch selects the OFF mode so that the control device does not control the ABS unit ([0117], [0122]).
As per claim 4, Dasbach et al, Hayashi et al and Moeller et al disclose the bicycle apparatus as recited in claim 1.  Dasbach et al further wherein the ABS unit further comprises a pump (60) for applying hydraulic pressure to a bicycle brake (2; [0023]).
As per claim 5, Dasbach et al, Hayashi et al and Moeller et al disclose the bicycle apparatus as recited in claim 4.  Dasbach et al further wherein the assist motor is configured to add the assisting force to the manual drive force while the assist motor is rotated in a first direction ([0022]).
As per claim 6, Dasbach et al, Hayashi et al and Moeller et al disclose the bicycle apparatus as recited in claim 5.  Dasbach et al further discloses wherein the control device is configured to control the assist motor and the ABS unit based on a rotational speed of the bicycle wheel of the bicycle (7; [0015], [0023]).
As per claim 7, Dasbach et al, Hayashi et al and Moeller et al disclose the bicycle apparatus as recited in claim 6.  Moeller et al further discloses wherein the control device is configured to reduce an output of the assist motor in the first direction upon determining a brake lever ([0067]) is being operated and the assist motor is being rotated in the first direction ([0111]).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brake system of Dasbach et al by slowing the assist motor when the brake lever is used as taught by Moeller et al in order to improve brake responsiveness.
As per claim 8, Dasbach et al, Hayashi et al and Moeller et al disclose the bicycle apparatus as recited in claim 7.  Dasbach et al discloses further comprising a brake lever detection device ([0007]) configured to detect an operating state of the brake lever of the bicycle.
As per claim 9, Dasbach et al, Hayashi et al and Moeller et al disclose the bicycle apparatus as recited in claim 8.  Dasbach et al further discloses wherein the control device is configured to reduce the hydraulic pressure that is applied to the bicycle brake based on the rotational state of the bicycle wheel ([0023]).
7.	Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dasbach et al (DE 102011084601) in view of Hayashi et al (US 6,247,548), Moeller et al (US 2012/0012412) and Niekerk et al (US 2008/0111342).
As per claim 10, Dasbach et al, Hayashi et al and Moeller et al disclose the bicycle apparatus as recited in claim 9.  Dasbach et al further discloses wherein the control device is configured to control the pump providing antilock braking operation ([0023], [0025]), but does not disclose lowering and raising the hydraulic pressure.
Niekerk et al discloses a bicycle wherein the control device is configured to control the pump to raise the hydraulic pressure after the hydraulic pressure which is applied to the brake device is reduced ([0045]).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the antilock brake system of Dasbach et al by alternately raising and lowering the hydraulic pressure as taught by Niekerk et al in order to provide vehicle safety and control.
As per claim 11, Dasbach et al, Hayashi et al, Moeller et al and Niekerk et al disclose the bicycle apparatus as recited in claim 10.  Moeller et al further discloses wherein upon determining the brake lever is being operated by the control device, the control device is configured to reduce the output of the assist motor upon determining the brake lever is being operated while the assist motor is being rotated in the first direction ([0067], [0111]).
Double Patenting
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
9.	Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,882,583 in view of Hayashi et al (US 6,247,548).
Shimoda et al (US 10,882,583) discloses the claim limitations except for an assist selection switch configured to be attached to a handlebar of the bicycle.  
Hayashi et al discloses an apparatus comprising an assist selection switch (180) configured to be attached to a handlebar (12) of the bicycle.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to bicycle of Shimoda by providing a handlebar capable of supporting an assist switch as taught by Hayashi et al in order to enable control of the bicycle.
	Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BOWES whose telephone number is (571)270-5787. The examiner can normally be reached M-F, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



/STEPHEN M BOWES/Examiner, Art Unit 3657